                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

DALIA HERNANDEZ,

               Plaintiff,

v.                                                 Case No: 2:18-cv-722-FtM-38CM

CIRCLE K STORES INC.,

              Defendant.
                                          /

                                OPINION AND ORDER1

       Before the Court is the Parties' Amended Joint Stipulation for Remand to State

Court (Doc. 6). Plaintiff Dalia Hernandez sued Defendant Circle K Store Inc. in the Circuit

Court of the Twentieth Judicial Circuit in and for Collier County, Florida on August 13,

2018. (Doc. 1-1). Defendants then removed the case to this Court. (Doc. 1). The parties

have now stipulated to remanding the case back to the state court. (Doc. 9).

       Accordingly, it is now

       ORDERED:

       The Parties' Amended Joint Stipulation for Remand to State Court (Doc. 6) is

GRANTED.




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
      1. The case is REMANDED to the Circuit Court of the Twentieth Judicial Circuit

         in and for Collier County, Florida.

      2. The Clerk is DIRECTED to transmit a certified copy of this Order to the Clerk

         of the Circuit Court of the Twentieth Judicial Circuit in and for Collier County,

         Florida.

      3. The Clerk is DIRECTED to terminate pending motions and close the case.

      DONE and ORDERED in Fort Myers, Florida this 19th day of November, 2018.




Copies: All Parties of Record




                                               2
